                 Case 19-12239-CSS               Doc 64       Filed 10/24/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

HIGHLAND CAPITAL MANAGEMENT, L.P,1                              Case No. 19-12239 (CSS)

                           Debtor.


                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned counsel hereby appears in the above-

captioned case for and on behalf of Patrick Daugherty (“Mr. Daugherty”) for all purposes in

connection with this case. The undersigned counsel hereby request service of any and all notices

given or required to be given in the above-captioned case, and all papers served or required to be

served in the case, and request that the name and address of the undersigned counsel be added to

all mailing matrices in this case. Service may be made and directed as follows:

                                          Michael L. Vild, Esquire
                                          CROSS & SIMON, LLC
                                      1105 N. Market Street, Suite 901
                                       Wilmington, Delaware 19801
                                        Telephone: (302) 777-4200
                                         Facsimile: (302) 777-4224
                                           mvild@crosslaw.com


         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules and the Bankruptcy Code, but also

includes without limitation any notice, application, complaint, demand, motion, petition,

pleading or request, whether formal or informal, written or oral, and whether transmitted or


1
  The Debtor's last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
               Case 19-12239-CSS         Doc 64      Filed 10/24/19    Page 2 of 2



conveyed by mail, delivery, telephone, telegraph, telex, email, electronic filing or otherwise filed

or made with regard to the above-captioned case and proceedings therein, and for the purposes of

CM/ECF.

       This Notice of Appearance and Request for Service of Papers is without prejudice to Mr.

Daugherty’s rights, remedies, and claims against other entities or any objection that may be had

to the subject-matter jurisdiction of the court, and shall not be deemed or construed to submit Mr.

Daugherty to the jurisdiction of the Court. All rights, remedies, and claims are hereby expressly

reserved, including without limitation Mr. Daugherty’s (i) right to have final orders in non-core

matters entered only after de novo review by a District Judge, (ii) right to trial by jury in any

proceeding so triable in these cases or in any case, controversy, or proceeding related to these

cases, (iii) right to have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, (iv) right to seek a change of venue, or (v) any other

rights, claims, actions, setoffs or recoupments to which Mr. Daugherty is or may be entitled, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Mr.

Daugherty expressly reserves.

Dated: October 24, 2019                       CROSS & SIMON, LLC

                                              /s/ Michael L. Vild
                                              Michael L. Vild (No. 3042)
                                              1105 N. Market Street, Suite 901
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 777-4200
                                              Facsimile: (302) 777-4224
                                              mvild@crosslaw.com

                                              Counsel for Patrick Daugherty




                                                 2
